763 N.W.2d 286 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Faye Robyn O'NON, Defendant-Appellant.
Docket No. 136514. COA No. 280262.
Supreme Court of Michigan.
April 8, 2009.

Order
On order of the Court, the application for leave to appeal the April 4, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the issues: (1) whether the redacted transcript of the prior testimony of Matthew O'Non at his own trial, which was admitted in this case, was "testimonial" under Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004); (2) whether any statements in that transcript were hearsay under MRE 801(c) because they were offered to prove the truth of the matters asserted and therefore were barred by Crawford; and (3) whether all statements in that transcript that were offered to prove the falsity of the matters asserted necessarily were not hearsay under MRE 801(c) and thus were not barred by Crawford. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.